Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Ava Maureen Sawyer seeks to appeal the district court’s orders affirming the bankruptcy coux't’s ox'dex'S overruling Sawyer’s objection to the validity of the Appellee’s claim in her Chapter 13 proceeding and denying her motions for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sawyer v. Worcester, Nos. l:09-cv-00431-LMBIDD; l:09-cv-00298-LMB-IDD; 07-13021-RGM (E.D. Va. filed Aug. 26, 2009 & entered Aug. 27, 2009; Aug. 31, 2009). The Appellees have filed a motion to dismiss the appeals for failure to px’osecute. We deny the motion as moot. We dispense with ox’al argument because the facts and legal contentions are adequately presented in the materials before the coux-t and argument would not aid the decisional process.
AFFIRMED.